UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2011 CCA Industries, Inc. (Exact name of registrant as specified in its charter) DELAWARE 1-31643 04-2795439 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) , EAST RUTHERFORD, NEW JERSEY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: ( 201 )330-1400 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events The Company issued a press release on January 28, 2011 announcing that the Board of Directors has declared a dividend of $0.07 per share to shareholders of record as of February 10, 2011 and to be paid on March 10, 2011. Item 9.01 Exhibits The following exhibits are annexed hereto: Press release issued January 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: January 31, 2011 CCA Industries, Inc. By: /s/ Ira W. Berman Ira W. Berman Chairman of the Board
